FILED
                                                                       MARCH 1, 2022
                                                                In the Office of the Clerk of Court
                                                               WA State Court of Appeals, Division III




            IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                               DIVISION THREE

STATE OF WASHINGTON,                          )
                                              )        No. 37686-9-III
                     Respondent,              )
                                              )
       v.                                     )
                                              )
M.N.H.,                                       )        UNPUBLISHED OPINION
                                              )
                     Appellant.               )

       STAAB, J. — M.N.H pleaded guilty to felony harassment as a juvenile. The terms

of her community supervision required M.N.H. to obtain an evaluation for drug and

alcohol dependency and comply with any treatment recommendations. On July 13, 2020,

the court issued an instant probation violation after M.N.H was discharged from a

residential treatment program for rule violations. At a probation hearing, the court found

by a preponderance of the evidence that M.N.H. had willfully violated the terms of her

community supervision by being discharged from inpatient treatment. M.N.H. appeals,

arguing that compliance with drug and alcohol treatment only requires abstinence and she

was never required to complete treatment. We agree with the State that the appeal is now

moot and the case does not raise a matter of continuing and substantial public interest.
No. 37686-9-III
State v. M.N.H.


                                    BACKGROUND

      M.N.H. entered the juvenile justice system when she was 14 years old. She

pleaded guilty to felony harassment on February 24, 2020. The court imposed a

disposition within the standard range. The terms of her community supervision included

community service, and a drug and alcohol dependency evaluation and compliance with

treatment recommendations.

      On May 19, 2020, an arrest warrant was issued for violation of the disposition

order. At a review hearing held later that month, the State presented evidence that

M.N.H.’s father had found empty alcohol bottles in her room that smelled like marijuana.

The court found that M.N.H. willfully violated the condition to comply with drug and

alcohol treatment as well as her curfew requirements. The court ordered 5 days of

confinement with credit for four days already served.

      On June 9, 2020, the court issued another instant parole violation of the

disposition. An arrest warrant was issued for violation of drug and alcohol conditions.

During a subsequent hearing on June 16, M.N.H. admitted to the violation. The

following day the court found by a preponderance of the evidence that M.N.H. had

willfully violated the conditions by not completing the community service hours, failing

to comply with the drug and alcohol treatment, and violating parental rules. The court

expressed concern that M.N.H. was not addressing her treatment needs and ordered



                                            2
No. 37686-9-III
State v. M.N.H.


M.N.H. to serve 30 days of detention, provided that she could be released early if a bed

date became available at a residential program.

       Six days later, M.N.H. was released early to Daybreak Drug and Alcohol

Residential Program. While at Daybreak, she participated in group therapy and

individual therapy. Two weeks into her treatment, Yakima County Juvenile Probation

Department filed an instant probation violation with the court. The report alleged that

M.N.H. violated the court-ordered treatment because she had been discharged from

Daybreak. M.N.H. was discharged from Daybreak for rule violations after she charged at

another participant.

       At a hearing held on July 29, a juvenile probation counselor testified that M.N.H.

was ordered to complete her in-patient treatments successfully. The juvenile court

concluded, by a preponderance of the evidence that M.N.H. willfully violated the drug

and alcohol conditions of her felony harassment disposition order when she was kicked

out of treatment. Findings of Fact and Conclusions of Law were entered on September

18, 2020.

                                        ANALYSIS

       The State urges us to dismiss the appeal as moot. As the State points out, M.N.H.

has served the entirety of her sanction and this court cannot provide any relief on appeal.

       As a general rule, the court does not consider cases that are moot or present only

abstract questions. A case is moot if the court cannot provide effective relief. State v.

                                             3
No. 37686-9-III
State v. M.N.H.


Hunley, 175 Wn.2d 901, 907, 287 P.3d 584 (2012). At this time M.N.H.’s conditions are

not being enforced. Nevertheless, M.N.H. argues that the court should consider her

matter on the basis of a “continuing and substantial public interest.” State v. Beaver, 184

Wn.2d 321, 358 P.3d 385 (2015). To determine whether a case presents an issue of

continuing and substantial public interest, the court examines: “‘[(1)] the public or

private nature of the question presented, [(2)] the desirability of an authoritative

determination for the future guidance of public officers, and [(3)] the likelihood of future

recurrence of the question.’” Sorenson v. Bellingham, 80 Wn.2d 547, 558, 496 P.2d 512

(1972) (quoting People ex rel. Wallace v. Labrenz, 411 Ill. 618, 622, 104 N.E.2d 769

(1952)).

       In this case, the applications of these factors supports a conclusion that the appeal

is moot. First, the question presented in this appeal is largely fact specific. M.N.H.

argues sufficiency of the evidence used to support the violation. This requires

consideration of the unique facts presented. While we recognize that juvenile matters are

generally short term, the need for public interest still requires an issue of continuing and

substantial public interest.

       M.N.H also fails to demonstrate a need for appellate guidance on defining narrow

terms of community supervision. She is not raising a constitutional issue, an issue of

statutory interpretation, or even a procedural issue with broad ramifications. There is no




                                              4
No. 37686-9-III
State v. M.N.H.


indication that this specific issue occurs frequently and that there is a need for further

clarification.

       We hold that the issue presented on appeal is moot and the appeal should be

dismissed.

       A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to RCW

2.06.040.

                                               _________________________________
                                                       Staab, J.

WE CONCUR:


_________________________________
      Lawrence-Berrey, J.


_________________________________
      Siddoway, A.C.J.




                                              5